MEMORANDUM *
Frank Mitchell and Keith John Mastropietro appeal the district court’s entry of judgment against them following a jury verdict in favor of the defendants. The only question on appeal is whether the district court abused its discretion in excluding evidence of defendant Richardson’s witness tampering in another case.
“Appellate courts have long recognized that we should give great deference to the evidentiary decisions of district courts.” United States v. LeMay, 260 F.3d 1018, 1034 (9th Cir.2001) (Paez, J., concurring in part and dissenting in part). We will not reverse a jury verdict on such a basis unless we conclude that (1) the district court abused its discretion in making its evidentiary decision, and (2) the decision resulted in prejudice so significant that it “tainted the verdict.” Tennison v. Circus Circus Enterprises, Inc., 244 F.3d 684, 687 (9th Cir.2001) (citations omitted). In addition, “[t]he district court has considerable latitude in performing a Rule 403 balancing and we will uphold its decision absent clear abuse of discretion.” Trevino v. Gates, 99 F.3d 911, 922 (9th Cir.1996).
Applying these principles to this case, and after careful consideration of the record, briefs, and oral arguments, we conclude that the district court did not commit reversible error in its evidentiary decisions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.